DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on June 27, 2022. 
Claim 5 is newly added.
Claims 1-5 are currently pending and have been examined. 
Response to Arguments
	Applicant’s arguments, see reply page 6-8, filed June 27, 2022, have been fully considered and are persuasive. The respective 103 rejections of claims 1-4 are withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
	The following is the examiner’s statement for reasons for allowance: The prior art fails to teach an article transfer system consisting of a robotic arm that is capable of moving articles, specifically, by detecting a reference position of the target article, holding the target article at a reference holding position based on the type of article, determining a positional relationship between the reference holding position and a reference position, determining a destination at which the outer edge of the article fits within a movement region, and controlling the robotic arm to pick and move the article to the destination. The closest prior art, Iwatake (US-20140316573) discloses a robot system for picking out and conveying a workpiece, wherein the robot identifies a workpiece to be picked, determines a holding position of the workpiece, holds the workpiece, and while the workpiece is being held, determines a position of the center of gravity of the workpiece, associates a positional relationship between the workpiece’s center of gravity and the holding position, and determines a pick-out direction that provides the most stabile picking out process.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comment on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1-5 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664